DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application, filed 12/18/2020 is a continuation of 16043055, filed 07/23/2018, now U.S. Patent No. 10,873,621. 16/043,055 is a continuation of 14/464369, filed 08/20/2014, now U.S. Patent No. 10,033,797.

Oath/Declaration
The Examiner draws Applicant’s attention to the deficiencies found in the Oath/Declaration as stated in the communication mailed on 7/06/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,033,797 and over claim 1 of U.S. Patent No. 10,873,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claims 1, 2 and 5 of U.S. Patent No. 10,033,797 and claim 1 of U.S. Patent No. 10,873,621 contain every element of claim 1 of the instant application as shown in the tables below and as such anticipate the claim of the instant application. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 10,033,797 
1. A method for converting data between two data transfer protocol types, comprising: receiving, at an emulator, first HyperText Transfer Protocol (HTTP) enabled data uploaded from a web browser of a first computer system, the first HTTP-enable data being representative of first front end data collected by a data capturing device of the first computer system; 
opening, by the emulator, a dedicated remote terminal session with a remote terminal session server of a second computer system; 
converting, by the emulator, the first HTTP-enabled data to first remote terminal session data, the first remote terminal session data being formatted according to a Telnet protocol that is usable by a software application of the second computer system that is not Internet-dependent and not capable of using the first HTTP-enable data; 
sending, by the emulator, the first remote terminal session data to the second computer system via the dedicated remote terminal session; 
further receiving, at the emulator, second HTTP-enabled data uploaded from the web browser, the second HTTP-enable data being representative of second front end data collected by the data capturing device; 
reopening, by the emulator, the dedicated remote terminal session; 
converting, by the emulator, the second HTTP-enabled data to second remote terminal session data, the second remote terminal session data being formatted according to the Telnet protocol; and 
sending, by the emulator, the second remote terminal session data to the second computer system via the reopened remote terminal session.
1. A method for converting data between two data transfer protocol types, comprising: receiving first HyperText Transfer Protocol (HTTP)-enabled data from a first mobile device via a first web browser, wherein the first HTTP-enabled data comprises frontend data collected using one or more of a barcode scanner, a credit card scanner, and a radio frequency identification (RFID) tag scanner, the first HTTP-enabled data not converted from Telnet protocol-enabled data at the first mobile device prior to the receiving; 
converting the first HTTP-enabled data obtained from the first mobile device to first remote terminal session data; sending the first remote terminal session data to a computer system via a first remote terminal session;
 receiving second HTTP-enabled data from a second mobile device via a second web browser; converting the second HTTP-enabled data to second remote terminal session data; and sending the second remote terminal session data to the computer system via a second remote terminal session different from the first remote terminal session.
2. The method of claim 1, wherein: the Telnet protocol-enabled data is first Telnet protocol-enabled data; and the first remote terminal session data comprises second Telnet protocol-enabled data.
5. The method of claim 4, wherein: the Telnet protocol-enabled data is first Telnet protocol-enabled data; the first remote terminal session data comprises second Telnet protocol-enabled data; the remote terminal session client comprises a Telnet client; and the remote terminal session server comprises a Telnet server.



Instant Application – Claim 1
Patent No.  10,873,621
1. A method for converting data between two data transfer protocol types, comprising: receiving, at an emulator, first HyperText Transfer Protocol (HTTP) enabled data uploaded from a web browser of a first computer system, the first HTTP-enable data being representative of first front end data collected by a data capturing device of the first computer system; 
opening, by the emulator, a dedicated remote terminal session with a remote terminal session server of a second computer system; 
converting, by the emulator, the first HTTP-enabled data to first remote terminal session data, the first remote terminal session data being formatted according to a Telnet protocol that is usable by a software application of the second computer system that is not Internet-dependent and not capable of using the first HTTP-enable data; 
sending, by the emulator, the first remote terminal session data to the second computer system via the dedicated remote terminal session; 
further receiving, at the emulator, second HTTP-enabled data uploaded from the web browser, the second HTTP-enable data being representative of second front end data collected by the data capturing device; 
reopening, by the emulator, the dedicated remote terminal session; 
converting, by the emulator, the second HTTP-enabled data to second remote terminal session data, the second remote terminal session data being formatted according to the Telnet protocol; and 
sending, by the emulator, the second remote terminal session data to the second computer system via the reopened remote terminal session.
1. A method for converting data between two data transfer protocol types, comprising: receiving, at an emulator, first HyperText Transfer Protocol (HTTP)-enabled data uploaded from a web browser of a first computer system, the first HTTP-enable data being representative of first front end data collected by a data capturing device of the first computer system; opening, by the emulator, a dedicated remote terminal session with a remote terminal session server of a second computer system following receipt of the first HTTP-enabled data; converting, by the emulator, the first HTTP-enabled data to first remote terminal session data, the first remote terminal session data being formatted according to a Telnet protocol that is usable by a software application of the second computer system that is not Internet-dependent and not capable of using the first HTTP-enable data; sending, by the emulator, the first remote terminal session data to the second computer system via the dedicated remote terminal session; 
further receiving, at the emulator, second HTTP-enabled data uploaded from the web browser, the second HTTP-enable data being representative of second front end data collected by the data capturing device; reopening, by the emulator, the dedicated remote terminal session following receipt of the second HTTP-enabled data; converting, by the emulator, the second HTTP-enabled data to second remote terminal session data, the second remote terminal session data being formatted according to the Telnet protocol; and sending, by the emulator, the second remote terminal session data to the second computer system via the reopened remote terminal session.


---


Allowable Subject Matter
Claim 1 is allowable over the prior art of record.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444